Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 5349919) in view of Robinson (US 3428976). Douglas discloses a boat with a deck and a helm seat in the aft third of the boat (Figure 1). Douglas does not disclose the first and second aft facing seats, as claimed. Robinson does not discloses a seat without a back. Robinson discloses the claimed boat with a deck, a first aft facing seat located on the deck and having a first seating surface, and a second aft facing seat located on the deck and having a second seating surface, the second seating surface being located forward of the first seating surface and movable between a retracted position and at least one raised position, the second seating surface being configured to be a seat bottom in both the retracted and the at least one raised position. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Douglas with a first aft facing seat located on the deck and having a first seating surface, and a second aft facing seat located on the deck and having a second seating surface, the second seating surface being located forward of the first .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 5349919) in view of Robinson (US 3428976), as applied to claim 5 above, and further in view of Heimerl (US 2016/0264217). Douglas does not discloses a seat without a back. Heimerl teaches a seat without a back (Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Douglas with the second aft facing seat to not have a seat back as taught by Heimerl for light weight. The combination combines known features to achieve predictable results.
Claims 1-4 and 15-20 are allowed.
Claim 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	Applicant’s arguments with respect to claim(s) 5-9 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that the newly cited Douglas reference clearly shows a helm seat on the aft third of the boat (Figure 1). To provide known seating arrangements as taught by Robinson would have been obvious to a person of ordinary skill in the art as stated above.
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



11. 	/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617